Citation Nr: 0824611	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hematopoietic 
disorder, to include polycythemia rubea and red cell 
leukemia, due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a hematopoietic disorder.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Michael S. Baechle, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969 with service in the Republic of Vietnam.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In May 2008, the veteran withdrew his request for a hearing 
before a Veterans Law Judge.  Therefore, the Board will 
proceed with a decision in this case.  

During his August 2004 VA audiological examination, the 
veteran reported that he experienced tinnitus due to his in-
service noise exposure.  The examination report cannot 
constitute a claim for benefits.  Criswell v. Nicholson, 20 
Vet. App. 501 (2006); 38 C.F.R. § 3.157 (2007).  The veteran 
is advised that if he wishes to claim service connection for 
tinnitus he should submit a claim to the RO.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's hematopoietic disorder, to include 
polycythemia rubea and red cell leukemia, was incurred as a 
result of herbicide exposure during active duty service.

2.  Hearing loss disability was not present in service or 
within one year of the veteran's discharge from service and 
is not etiologically related to service.  



CONCLUSIONS OF LAW

1.  Service connection for a hematopoietic disorder, to 
include polycythemia rubea and red cell leukemia is 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with respect to the claim for entitlement to service 
connection for a hematopoietic disorder, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.  

In a letter issued in June 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection for hearing loss.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter, 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claim in 
a May 2007 supplemental statement of the case.  Id. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in August 
2004 in response to his claim for service connection for 
bilateral hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss due 
to an organic disease of the nervous system, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2007).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hematopoietic Disorder

The veteran contends that he incurred a hematopoietic 
disorder, to include polycythemia rubea and red cell 
leukemia, as a result of his exposure to herbicides during 
active duty service.

Service treatment records are negative for evidence of a 
hematopoietic disorder.  The separation examination of 
October 1969 shows that all the veteran's systems were found 
to be normal.

The post-service medical evidence of record establishes that 
the veteran was diagnosed with polycythemia rubravera in 
August 1995 by his private physician when blood tests showed 
elevated hemoglobin and hematocrit levels.  This diagnosis 
was confirmed upon VA examination in August 2004.  

In an August 2005 letter, the veteran's private physician, a 
specialist in oncology and hematology, opined that it was 
"quite probable" that the veteran's exposure to herbicides 
had "contributed significantly" to the hematopoietic blood 
disorder.

Although the veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, hematopoietic blood 
disorders are not subject to presumptive service connection 
on the basis of herbicide exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e).  Service connection could still 
be established with proof of direct service incurrence.  
Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir.1994).

With respect to direct service connection, the record clearly 
shows current polycythemia rubea and red cell leukemia, and, 
as noted above, the veteran's exposure to herbicides is 
presumed.  The August 2005 letter from the veteran's private 
physician provides competent medical evidence of a link 
between the veteran's current disability and his herbicide 
exposure.  This is the only competent medical opinion of 
record.  Therefore, all three elements for service connection 
are met and the claim is granted.  

Bilateral Hearing Loss

The veteran contends that he incurred a bilateral hearing 
loss disability is due to in-service noise exposure resulting 
from his assignment to a naval construction battalion.  

The veteran's personnel records show that he was assigned to 
the Navy's Mobile Construction Battalion 121.  Service 
medical records are negative for treatment or diagnoses 
pertaining to hearing loss.  The Board notes that while the 
veteran was not provided an audiogram at his separation 
examination in October 1969, whisper tests of his hearing 
were normal.

The post-service medical evidence of record shows that the 
veteran complained to his private doctor of the onset of 
ringing in his ears in September 1995.  He denied 
experiencing hearing loss.  

The veteran was first diagnosed with bilateral hearing loss 
at his VA audiological examination in August 2004.  He 
reported that during service he was a steel worker and helped 
construct large bridges.  During service, he was exposed to 
loud noises from power tools, heavy equipment, weapons, and 
diesel engines.  The veteran also reported occupational noise 
exposure both before and after service.  He was never 
afforded ear protection before, during, or after his active 
duty service.  His main complaint was tinnitus.  The 
diagnosis was mild high frequency sensorineural hearing loss 
in the right and left ears and excellent speech 
discrimination scores of 92 percent bilaterally.  The 
examiner noted that the veteran's complaints of tinnitus were 
likely associated with his bilateral hearing loss.  

The examiner found that it was less likely as not that the 
veteran's hearing loss was connected to service.  He noted 
that the veteran had a strong history of service and 
occupational noise exposure and that the origin of his 
hearing loss was multi-factorial.  

The record clearly shows current diagnoses of hearing loss, 
documented by audiological testing.  The veteran's reports of 
in-service noise exposure are consistent with his duties in a 
naval construction battalion.  His receipt of the Combat 
Action Ribbon also indicates that he would have been exposed 
to loud noise in service.  Two of the three elements 
necessary for service connection-current disability and in 
service injury-are demonstrated.

The veteran was not given audiology testing in service, and 
his separation examination shows only that his hearing was 
15/15, bilaterally to spoken and whispered voice.

The veteran has not clearly reported a continuity of 
symptomatology since service.  The history he has provided is 
that he first noticed buzzing in his ears in 1995, but denied 
hearing loss at that time.  The earliest diagnosis of hearing 
loss is from the August 2004 VA examination, 35 years after 
service, and there is no other evidence of hearing loss in 
service or in the decades immediately after service.  The 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that hearing loss or 
tinnitus were present in service or in the year immediately 
after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The only competent medical opinion as to the etiology of the 
current hearing loss is that of the VA examiner, who provided 
an opinion against a link between the current disability and 
service.

In essence, the only opinion linking the current disability 
to service is that of the veteran.  As a lay person, he is 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The post-service medical evidence of record shows that the 
first evidence of the veteran's claimed disability was 35 
years after his separation from active duty service.  In 
addition, the August 2004 VA examiner has opined that the 
veteran's hearing loss is not related to service.  The Board 
therefore concludes that the evidence is against a nexus 
between the veteran's current bilateral hearing loss 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for a hematopoietic 
disorder, to include polycythemia rubea and red cell 
leukemia, due to herbicide exposure, is granted.

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The Board finds that additional development is necessary 
before rendering a decision with respect to the veteran's 
claim for entitlement to service connection for hypertension.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The record contains some evidence that the veteran's 
hypertension is secondary to his service-connected 
hematopoietic disorder.  Specifically, private treatment 
records show that the veteran was diagnosed with new onset 
hypertension by his private physician in September 2005.  The 
physician noted that polycythemia rubea needed to be ruled 
out as a cause of the hypertension.  Upon remand, the veteran 
should be provided a VA examination to determine whether his 
hypertension is secondary to his diagnosed hematopoietic 
disorder or is due to any incidence of his active duty 
service including his herbicide exposure.

In addition, the veteran has not been provided VCAA notice 
with respect to a claim for entitlement to service connection 
on a secondary basis.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding his claim 
for service connection for hypertension 
on a secondary basis.  The letter should 
tell him that he could substantiate the 
claim with competent medical evidence 
that the hypertension was proximately due 
to or the result of a service connected 
disease or disability, or with evidence 
that a service connected disease or 
disability permanently aggravated the 
claimed hypertension.  The letter should 
also specifically inform the veteran 
which portion of the evidence he is to 
provide and which portion, if any, the VA 
will attempt to obtain on his behalf.  

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his hypertension.  

The claims folders must be made available 
to the examiner.  The examination report 
should reflect that the claims folders 
were reviewed.

After examining the veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current hypertension is the result of a 
disease or injury in service, including 
the veteran's presumed exposure to 
herbicides.  The examiner should also 
proffer an opinion as to whether it is at 
least as likely not that any current 
hypertension was caused or aggravated by 
the veteran's service-connected 
hematopoietic disorder.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms, including those in service, 
regardless of the contents of the service 
medical records, and that the veteran's 
reports must be considered.  

The rationale for any opinions should 
also be provided.

3.  If any benefits sought on appeal are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


